Citation Nr: 0930105	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  00-06 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran served on active duty from January 1950 to 
January 1954 and from July 1954 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2005, the Board promulgated a decision with regard 
to other claims on appeal, and remanded the claim for a back 
disability for additional development. 

In July 2009, this appeal was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In its remand, the Board directed the RO to obtain records 
from the Fairbanks Hospital for treatment of injuries in May 
1965 and to afford the Veteran a VA examination to determine 
whether any current back disability was related to service.  

Subsequently, the Veteran clarified that he was not 
hospitalized at Fairbanks Hospital and was instead treated at 
Bassett Army Hospital in Fairbanks.  A request for records of 
Bassett Army Hospital to the National Personnel Records 
Center resulted in a negative response.  However, it is not 
clear that request was made for records, pertaining to a back 
injury sustained in May 1965.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency unless 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  38 C.F.R. § 3.159.

Also on VA examination in April 2006, the examiner rendered a 
favorable opinion, but as the opinion did not account for 
significant facts in the case, the Board requested an 
addendum opinion.  The opinion associated with the claims 
file is incomplete, apparently the result of a printing 
error.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), 
a remand is necessary to ensure compliance with the Board's 
directive.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. Request a search of records at 
Bassett Army Hospital in Fairbanks, 
Alaska, for treatment of the Veteran 
for injuries in May 1965.

If the records are not found, notify 
the Veteran in accordance with 
38 C.F.R. § 3.159(e). 

2. Obtained the complete report, 
pertaining to the addendum opinion, 
dated in June 2009, from the 
Philadelphia VA Medical Center. 

If the report is unavailable, return 
the file to the VA examiner for a 
complete addendum opinion.

3.  After the above development has 
been completed, adjudicate the claim.  
If the decision remains adverse to the 
Veteran, provide the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



